Citation Nr: 0717159	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-10 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a seizure 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that his seizure disorder, which first 
manifested in July 2002, developed as a result of an in-
service injury to his left frontal cranium.  His service 
medical records demonstrate that in April 1993 he sustained 
an injury to his left temporal area while working with a 
wrench. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2006); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The veteran in this case was afforded VA 
examinations in June 2003 and in February 2004.  On 
examination in June 2003, the veteran was diagnosed with 
partial complex seizures with a focus in the left temporal 
area.  The examiner determined that these seizures were not 
likely related to the head injury the veteran sustained in 
service.  However, it appears that this was determined on the 
basis of incorrect information, as the examiner's opinion was 
based upon the veteran's injury having occurred in the 
"right frontal area," as opposed to the left, as documented 
in his service medical records.  This error was noted by the 
February 2004 VA examiner, who also diagnosed the veteran 
with complex partial seizures, likely temporal lobe in 
origin.  In addressing whether the veteran's seizures were 
likely related to the head injury he sustained in service, 
the examiner stated that while it was possible that the 
seizures had developed as a result of the head injury, such a 
relationship was not likely.  The examiner stated, however, 
that because such a relationship was possible, additional 
workup was necessary.

It does not appear that such additional workup has been 
conducted.  As a definitive determination as to whether the 
veteran's seizures are related to the head injury sustained 
in service has not been made, the Board finds that an 
additional examination and opinion are necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
neurological examination for the 
purpose of ascertaining the etiology of 
his seizure disorder.  Any further 
indicated tests and studies must also 
be conducted.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide an opinion as 
to the following question:

Is it is as likely as not (50 percent 
probability or greater) that the 
veteran's seizure disorder is causally 
or etiologically related to the injury 
he sustained to his left frontal 
cranium in April 1993?  

A Complete rationale for the opinion 
should be provided.

2.  Then, readjudicate the veteran's 
claim for service connection for a 
seizure disorder.  If the decision 
remains adverse to the appellant, issue 
a supplemental statement of the case.  
Allow the appropriate period for 
response.  Then, return the case to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



